The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8, 10-15 and 17 are presented for examination.
	Applicant’s Amendment filed May 25, 2022 has been entered into the present application. 
	Claims 8, 10-15 and 17 are pending. Claim 8 is amended. Claim 17 is newly added. 
Applicant’s arguments, filed May 25, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 8-16), directed to a method for treating or preventing a viral infection in a subject comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition having the general formula I, and the election of compounds of general formula I with R1 as a modified alkyl chain of more than two carbons and extending from a nitrogen, R2 as an iodine, R3 as a hydrogen and R4 as a hydrogen, to which examination on the merits has been confined, as stated in the reply filed November 1, 2021, which is still in effect over the claims. 
	In the claim listing filed May 25, 2022, Applicant seeks addition of new claim 17, which further limits the compounds of general formula I. As such, newly added claim 17 will be examined herein. 
	Instant claims 8 and 10-15, as well as newly added claim 17, are presently under examination and herein acted on the merits infra.

Status of Objections/Rejections Set Forth in the November 29, 2021 Non-Final Office Action
	In reply to the objections to claim 8 as set forth at p.5 of the previous Office Action dated November 29, 2021, Applicant now amends claim 8 to add a period at the end of the claim and corrects the recitations of R1, R2, R3 and R4 to comport with the recited general formula. Accordingly, the objections are each now hereby withdrawn. 
	In reply to the rejection of claims 8 and 10-15 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-7 of the previous Office Action dated November 29, 2021, Applicant now amends claim 8 to recite that (i) the subject is “in need of treating the Ebolavirus infection”, (ii) the pharmaceutical composition comprises a compound of the general formula I, and (iii) R1 is the recited amine structure, in which R5 is methyl or ethyl, wherein R6 is an alkyl group having 1-8 carbons and may include a hydroxyl group, wherein R5 and R6 may be combined to form a ring, and wherein the ring may further comprise a heteroatom selected from the group consisting of oxygen and sulfur. Accordingly, the rejection is hereby withdrawn. 
In reply to the rejection of claims 10-14 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.7 of the previous Office Action dated November 29, 2021, Applicant now amends claim 8 to provide for R1 as the recited amine structure, in which R5 is methyl or ethyl, wherein R6 is an alkyl group having 1-8 carbons and may include a hydroxyl group, thereby providing for a general structure in which the species of claims 10-14 would properly further limit the same. Accordingly, the rejection is now hereby withdrawn.
In reply to the rejection of claims 8 and 10-15 under 35 U.S.C. §102(a)(2) as being anticipated by Baba et al. (WO 2018/135449 A1; Published July 26, 2018, Filed January 16, 2018), citing to U.S. Patent No. 11,001,557 B2 for an English translation of the same, as set forth at p.8-11 of the previous Office Action dated November 29, 2021, Applicant now amends claim 8 to remove the embodiment directed to “preventing an Ebolavirus infection”. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 8, 11 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 11,001,557 B2, as set forth at p.11-13 of the previous Office Action dated November 29, 2021, Applicant now amends claim 8 to remove the embodiment directed to “preventing an Ebolavirus infection”. Accordingly, the rejection is now hereby withdrawn. 
Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and are set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to R1 as the structure 
    PNG
    media_image1.png
    93
    84
    media_image1.png
    Greyscale
, wherein R5 is methyl or ethyl, wherein R6 is an alkyl group having 1 to 8 carbons and may include a hydroxyl group, wherein R5 and R6 may be combined to form a ring, and wherein the ring may further comprise a heteroatom selected from the group consisting of oxygen and sulfur (claim 8).
Although not expressly stated, Applicant’s claim 8 will be interpreted as providing for the alternative embodiments in which (i) R5 is methyl or ethyl, and R6 is an alkyl group having 1-8 carbon atoms and may include a hydroxyl group, or (ii) R5 and R6 may combine to form a ring, and wherein the ring may further comprise an oxygen or sulfur heteroatom.
At p.5 of the Remarks filed May 25, 2022, Applicant states that he “has amended claim 8 to recite the features of the compounds expressly exemplified in the specification as Compounds 18 and 30-45”.
Applicant’s disclosure fails to provide adequate written support to now claim compounds of general formula I, in which R1 is the structure 
    PNG
    media_image1.png
    93
    84
    media_image1.png
    Greyscale
, wherein (i) R5 is methyl or ethyl, and R6 is an alkyl group having 1 to 8 carbons and may include a hydroxyl group, or (ii) R5 and R6 may combine to form a ring, wherein the ring may further comprise an oxygen or sulfur heteroatom (claim 8). At best, Applicant describes specific species of compounds of general formula I with specific substitution patterns at R1 (e.g., p.11, Compound No.18, in which R5 is ethyl and R6 is ethyl; p.12, Compound No. 30, in which R5 is methyl and R6 is methyl; p.14, Compound No. 44, in which R5 and R6 are combined to form a morpholine ring). Such disclosure, however, does not clearly support those species now circumscribed by the claim, but for which no description exists in the as-filed specification (e.g., R5 is methyl and R6 is heptyl; R5 is ethyl and R6 is octyl; R5 is methyl and R6 is octyl substituted with 2-hydroxyl; R5 and R6 combine to form a 1,3-thiazole ring; R5 and R6 combine to form a 1,3-oxazole ring; R5 and R6 combine to form a 1,4-thiazepine ring; R5 and R6 combine to form a 1,2-diazepine ring, etc.). Although Applicant has clearly described individual species with these specific substitution features, such disclosure fails to support the creation of a new genus of possible substituents for R1 that is broader than what was originally disclosed in the as-filed specification. This concept, then, newly added in claim 8 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to Applicant’s newly added limitations defining the R1 substituent (claim 8). 
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, Applicant now defines R1 as the structure 
    PNG
    media_image1.png
    93
    84
    media_image1.png
    Greyscale
, in which “R5 is methyl or ethyl, wherein R6 is an alkyl group having 1 to 8 carbons and may include a hydroxyl group”, but then goes on to state “wherein R5 and R6 may be combined to form a ring, and wherein the ring may further comprise a heteroatom selected from the group consisting of oxygen and sulfur”. Such limitations render the claim indefinite because it is unclear which limitation is intended to limit the claim – (i) R5 is methyl or ethyl, and R6 is an alkyl group having 1-8 carbons and may include a hydroxyl group, or (ii) R5 and R6 combine to form a ring, wherein the ring may further comprise a heteroatom selected from the group consisting of oxygen and sulfur. Applicant fails to identify whether the embodiments are intended to be alternatives to one another (or not), and as the embodiments are mutually exclusive, it is unclear whether they are each recited as an alternative to the other, or which embodiment is intended to control the claim. Clarification is required. 
	As claim 17 propagates this ambiguity of claim 8, it must also be rejected on the same grounds.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections, arguing that the amendments to the claims filed May 25, 2022 obviate the previously applied rejections (Remarks, p.5-7).
Applicant’s amendments have been fully and carefully considered, and the previously applied objections and/or rejections have been withdrawn as discussed above. However, upon reconsideration of the claims as amended, new grounds for rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 8 and 17 is proper. 

Conclusion
Rejection of claims 8 and 17 is proper.
Claims 10-15 are objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 15, 2022